

VALARIS EXECUTIVE SEVERANCE PLAN
(As Amended and Restated 30 April 2020)

INTRODUCTION


The purpose of this Valaris Executive Severance Plan is to enable the Employer
to offer certain payments and benefits to Eligible Individuals if their
employment with the Employer is terminated by the Employer without Cause (and
not on account of death or Disability).
Article I
DEFINITIONS
For purposes of the Plan, capitalized terms and phrases used herein shall have
the meanings ascribed in this Article I.
1.1    “Accrued Obligations” means (i) all earned but unpaid Base Pay through
the date of termination prorated for any partial period of employment, payable
in accordance with customary payroll practices and the requirements of
applicable law; (ii) any benefits to which such individual has a vested
entitlement as of the date of termination, payable in accordance with the terms
of any applicable benefit plan or as otherwise required by law; (iii) any
accrued but unused vacation, payable in a lump sum with the individual’s final
paycheck or as otherwise required by law; and (iv) payment of any approved but
not yet reimbursed business expenses incurred prior to the date of termination,
payable in accordance with applicable policies of the Company and its
Affiliates.
1.2    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
1.3    “Base Pay” means a Participant’s annual base compensation rate for
services paid by the Employer to the Participant at the time immediately prior
to the Participant’s termination of employment, as reflected in the Employer’s
payroll records. Base Pay shall not include commissions, bonuses, overtime pay,
incentive compensation, retention awards or benefits paid under any retirement
plan, any group medical, dental or other welfare benefit plan, non-cash
compensation, or any other additional compensation.
1.4    “Board” means the Board of Directors of Valaris plc, a public limited
company incorporated under the laws of England and Wales, or any successor
thereto.
1.5    “Cause” means any of the following: (a) the willful and continued failure
of a Participant to perform substantially the Participant’s duties and
obligations (other than any such failure resulting from bodily injury or disease
or any other incapacity due to mental or physical illness), (b) gross misconduct
by the Participant, (c) the willful and material breach by the Participant of
any policies of the Company or its Affiliates or the Valaris Code of Conduct, or
(d) the conviction of the Participant by a court of competent jurisdiction, from
which conviction no further appeal can be taken, of a crime punishable by
imprisonment.


 
1
 




--------------------------------------------------------------------------------




1.6    “Change in Control” means the occurrence of any of the following events:
(a) a change in the ownership of Valaris plc, which occurs on the date that any
one person, or more than one person acting in concert (as defined in the City
Code on Takeovers and Mergers), acquires ownership of shares in the capital of
Valaris plc (the “Shares”) that, together with Shares held by such person or
persons acting in concert, constitutes more than fifty percent (50%) of the
total voting power of the Shares; or (b) the majority of the members of the
Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election; or (c) a sale of all or
substantially all of the assets of Valaris plc; provided, however, a Change in
Control of Valaris plc shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of related transactions immediately
following which the beneficial holders of the voting Shares immediately before
such transaction or series of transactions continue to have a majority of the
direct or indirect ownership in one or more entities which, singly or together,
immediately following such transaction or series of transactions, either (i) own
all or substantially all of the assets of Valaris plc as constituted immediately
prior to such transaction or series of transactions, or (ii) are the ultimate
parent with direct or indirect ownership of all of the voting Shares after such
transaction or series of transactions. For further clarification, a “Change in
Control” of Valaris plc shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of related transactions effected for
the purpose of changing the place of incorporation or form of organization of
Valaris plc or the ultimate parent company of Valaris plc and its subsidiaries.


1.7    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended together with the regulations and other official guidance promulgated
thereunder.


1.8    “Code” means the United States Internal Revenue Code of 1986, as amended,
and the treasury regulations and other official guidance promulgated thereunder.


1.9    “Code Section 409A” means Section 409A of the Code together with the
treasury regulations and other official guidance promulgated thereunder.
1.10    “Company” means Ensco Incorporated, a Delaware corporation and any of
its successors as provided in Article VI hereof.
1.11    “Compensation Committee” means the Compensation Committee of the Board.
1.12    “Dependents” means the Participant’s spouse and other dependents covered
under the Employer’s medical, dental and vision plans immediately before the
Participant’s termination date.
1.13    “Disability” shall occur upon the Participant becoming eligible for
disability benefits under the Employer’s long-term disability plan, or, if
earlier, upon the Participant becoming eligible for Social Security disability
benefits or any comparable state-provided disability benefits for Participants
located in non-United States jurisdictions.
1.14    “Effective Date” means 10 November 2019, the effective date of Board
approval of this Plan.


 
2
 




--------------------------------------------------------------------------------




1.15    “Eligible Individual” means an employee of the Employer employed in one
of the positions specified on Appendix A-1 or Appendix A-2, as applicable, or
any other appendices as adopted and approved by the Committee from time to time,
excluding any employee with an individual employment agreement or any other
written agreement with the Employer, in either case, that provides for severance
payments or benefits outside the context of a Change in Control. Eligible
Individuals shall be limited to a select group or management or highly
compensated employees of the Employer.
1.16    “Employer” means the Company and its Affiliates. For purposes of
determining the entity responsible for making payments hereunder to a
Participant, “Employer” shall mean the legal entity on whose payroll records the
Participant is listed.
1.17    “Exchange Act” means the Securities Exchange Act of 1934, as amended
together with regulations and other official guidance promulgated thereunder.
1.18    “Participant” means an Eligible Individual who is approved by the
Compensation Committee (or an authorized delegate thereof) to participate in the
Plan. An Eligible Individual shall become a Participant in the Plan as of the
later of (i) the date he or she commences employment with the Employer, and (ii)
the date he or she is approved by the Compensation Committee (or an authorized
delegate thereof) to participate in the Plan.
1.19    “Plan” means this Valaris Executive Severance Plan, as amended from time
to time in accordance with the terms and conditions hereof.
1.20    “Release” shall have the meaning set forth in Section 2.2 hereof.
1.21    “Severance Benefits” means the severance payments and benefits specified
for a Participant in Appendix A-1 or Appendix A-2, as applicable, or any other
appendices as adopted for any Participant by the Committee from time to time.
1.24    “Target Bonus” means a Participant’s target bonus opportunity under the
Ensco plc 2018 Cash Incentive Plan, as amended from time to time, or any other
annual, quarterly or similar cash incentive program maintained by the Employer,
excluding, for the avoidance of doubt, any plan, arrangement or agreement
governing performance units, cash long-term incentive awards, or retention
awards.


Article II    
SEVERANCE BENEFITS
2.1    Eligibility for Severance Benefits.
(a)    Qualifying Events. If a Participant’s employment is terminated by the
Employer without Cause (excluding by reason of death or Disability), then the
Employer shall pay or provide the Participant with the Severance Benefits in
accordance with Section 2.3 hereto, subject to the provisions of this Plan,
including Section 2.2 hereof.


 
3
 




--------------------------------------------------------------------------------




(b)    Non-Qualifying Events. Unless otherwise provided by the Compensation
Committee at the time of such a termination, a Participant shall not be entitled
to the Severance Benefits if the Participant’s employment is terminated (i) by
the Employer for Cause, (ii) by the Participant for any reason, (iii) on account
of the Participant’s death or Disability, or (iv) for any reason other than as
expressly specified in Section 2.1(a) hereof.
(c)    No Duty to Mitigate; Offset; Set-off. No Participant entitled to receive
Severance Benefits hereunder shall be required to seek other employment or to
attempt in any way to reduce any amount payable to the Participant by the
Employer pursuant to the Plan and there shall be no offset against any amounts
due to the Participant under the Plan on account of any remuneration
attributable to any subsequent employment that the Participant may obtain or
otherwise. Except as set forth below, the amounts payable hereunder shall not be
subject to setoff, counterclaim, recoupment, defense or other right which the
Employer may have against the Participant. Notwithstanding the foregoing, to the
extent that a Participant is entitled to severance payments or benefits from the
Employer under any other severance policy, plan, program or agreement, including
under applicable local legal requirements, the Ensco Incorporated Severance Plan
(Shore-Based Employees), the Rowan Companies Plc Protection Plan, or any Change
in Control Severance Agreement entered into with the Company or any of its
Affiliates, each of the Severance Benefits payable under this Plan shall be
reduced (but not below zero) by an amount equal to the comparable payments or
benefits provided under such other policy, plan, program or agreement. In the
event of the Participant’s breach of any provision hereunder, including, without
limitation, Section 2.2 hereof or any provision of the Release, the Company
shall be entitled to recover any payments previously made to the Participant
hereunder (including the value of any equity awards accelerated, valued by
reference to the fair market value of a share of applicable stock on the date of
acceleration).
2.2    Release Required. As a condition to receiving the Severance Benefits, the
Participant must execute and not revoke a separation and release agreement in
substantially the form attached hereto as Appendix B, with such changes thereto
as the Company determines are appropriate to comply with local law or custom or
any changes in legal requirements or best practices after the Effective Date
(the “Release”). The Release must be executed and delivered to the Company
within the period of time set forth therein.
2.3    Plan Benefits.
(a)    Accrued Obligations. In the event of a Participant’s termination of
employment for any reason, such Participant shall be entitled to receive the
Accrued Obligations. Participation in all benefit plans of the Employer will
terminate upon a Participant’s date of termination except as otherwise
specifically provided in the applicable plan.
(b)    Severance Benefits. The Severance Benefits for a Participant shall be
determined as set forth in Appendix A-1 or Appendix A-2, attached hereto, as
applicable, or as set forth in any other applicable appendices as adopted by the
Committee for such Participant from time to time.


 
4
 




--------------------------------------------------------------------------------






Article III    
UNFUNDED PLAN
The Plan shall be “unfunded” and the Severance Benefits shall be paid out of the
general assets of the Employer as and when the Severance Benefits become payable
under the Plan. All Participants shall be solely unsecured general creditors of
the Employer. If the Employer decides in its sole discretion to establish any
advance accrued reserve on its books against the future expense of the Severance
Benefits payable hereunder, or if the Employer decides in its sole discretion to
fund a trust from which Plan benefits may be paid from time to time, such
reserve or trust shall not under any circumstances be deemed to be an asset of
the Plan.
Article IV    
ADMINISTRATION OF THE PLAN
4.1    The Compensation Committee (or, where applicable, any duly authorized
delegee of the Compensation Committee) shall have the exclusive right, power,
and authority, in its sole and absolute discretion, to administer, apply and
interpret the Plan and any other documents related thereto in good faith, and to
decide all factual and legal matters arising in connection with the operation or
administration of the Plan. Without limiting the generality of the foregoing,
the Compensation Committee (or, where applicable, any duly authorized delegee of
the Compensation Committee) shall have the sole and absolute discretionary
authority to:
(a)    take all actions and make all decisions (including factual decisions)
with respect to the eligibility for and the amount of benefits payable under the
Plan;
(b)    formulate, interpret and apply rules, regulations and policies necessary
to administer the Plan;
(c)    decide questions, including legal or factual questions, relating to the
calculation and payment of benefits, and all other determinations made, under
the Plan;
(d)    resolve and/or clarify in good faith any factual or other ambiguities,
inconsistencies and omissions arising under the Plan or other Plan documents;
and
(e)    process, and approve or deny, benefit claims and rule on any benefit
exclusions.
All determinations made by the Compensation Committee (or, where applicable, any
duly authorized delegee of the Compensation Committee) with respect to any
matter arising under the Plan shall be final and binding on the Employer, the
Participant, any beneficiary, and all other parties affected thereby.
4.2    Subject to the limitations of applicable law, the Compensation Committee
may delegate any and all of its powers and responsibilities hereunder to other
persons by formal resolution adopted by the Compensation Committee. Any such
delegation shall not be effective until it is


 
5
 




--------------------------------------------------------------------------------




adopted by the Compensation Committee and accepted by the person(s) designated
and may be rescinded at any time by written notice from the Compensation
Committee to the person to whom the delegation is made. The Company’s Chief
Executive Officer and Vice President, Human Resources are each hereby delegated
the day-to-day authority to enter into Releases under the Plan and process the
payment of benefits under the Plan.
Article V    
AMENDMENT AND TERMINATION
The Board may amend, modify or terminate this Plan without notice, at any time
and for any reason, except as prohibited by law; provided, however, that no such
amendment, modification or termination may (a) materially and adversely affect
the benefits or protections provided hereunder to any Participant who has
incurred a termination by the Employer without Cause (excluding by reason of
death or Disability) prior to the date of such amendment, modification or
termination, or (b) for a period of twelve (12) months following the
consummation of a Change in Control, without a Participant’s written consent,
(i) prevent that Participant from becoming eligible for Severance Benefits under
the Plan, or (ii) reduce or alter to the detriment of the Participant the
Severance Benefits payable, or potentially payable, to the Participant under the
Plan (including, without limitation, imposing additional conditions on payment
or changes to the time or form of payment).
Article VI    
SUCCESSORS
For purposes of the Plan, the Company shall include any and all successors or
assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all of the business or assets of the Company
and such successors and assignees shall perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company would be
required to perform such obligations if no such succession or assignment had
taken place. In the event that the surviving corporation in any transaction to
which the Company is a party is a subsidiary of another corporation, the
ultimate parent corporation of such surviving corporation shall cause the
surviving corporation to perform the obligations of the Company under the Plan
in the same manner and to the same extent that the Company would be required to
perform such obligations if no such succession or assignment had taken place. In
such event, the term “Company,” as used in the Plan, shall mean the Company, as
hereinbefore defined, and any successor or assignee (including the ultimate
parent corporation) to the business or assets thereof which by reason hereof
becomes bound by the terms and provisions of the Plan.
Article VII    
MISCELLANEOUS
7.1    Minors and Incompetents. If the Compensation Committee shall find that
any person to whom Severance Benefits are payable under the Plan is unable to
care for his or her affairs because of illness or accident, or is a minor, any
Severance Benefits due (unless a prior claim therefore shall have been made by a
duly appointed guardian, committee or other legal representative) may be paid to
the spouse, a child, parent, or brother or sister, or to any person deemed by
the Compensation Committee to have incurred expense for such person otherwise
entitled


 
6
 




--------------------------------------------------------------------------------




to Severance Benefits, in such manner and proportions as the Compensation
Committee may determine in its sole discretion. Any such payment of Severance
Benefits shall be a complete discharge of the liabilities of the Company, the
Employer and the Compensation Committee under the Plan.
7.2    Limitation of Rights. Nothing contained herein shall be construed as
conferring upon a Participant the right to continue in the employ of the
Employer as an employee or in any other capacity or to interfere with the
Employer’s right to discharge such Participant at any time for any reason
whatsoever.
7.3    Payment Not Salary. Any Severance Benefits payable under the Plan shall
not be deemed salary or other compensation to the Participant for the purposes
of computing benefits to which the Participant may be entitled under any
retirement plan or other arrangement of the Employer maintained for the benefit
of its employees, unless such plan or arrangement provides otherwise.
7.4    Severability. In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal and invalid provision never existed.
7.5    Withholding. The Employer shall have the right to make such provisions as
it deems necessary or appropriate to satisfy any obligation it may have to
withhold federal, state or local income, payroll, national insurance or other
taxes incurred by reason of payments pursuant to the Plan. In lieu thereof, to
the extent permitted by applicable law, the Company and/or the Employer shall
have the right to withhold the amounts of such taxes from any other sums due or
to become due from the Company and/or the Employer to the Participant upon such
terms and conditions as the Compensation Committee may prescribe.
7.6    Non-Alienation of Benefits. The Severance Benefits payable under the Plan
shall not be subject to alienation, transfer, assignment, garnishment, execution
or levy of any kind, and any attempt to cause any Severance Benefit to be so
subjected shall not be recognized.
7.7    Governing Law. The Plan shall be governed by the laws of the State of
Texas, without regard to the conflicts of law principles thereof.
7.8    Code Section 409A. The provisions of this Section 7.8 shall only apply if
and to the extent that the applicable Participant is subject to the provisions
of Code Section 409A. The intent of the parties is that payments and benefits
under this Plan comply with or be exempt from Code Section 409A and,
accordingly, to the maximum extent permitted, this Plan shall be interpreted to
be in compliance therewith. If the Participant notifies the Company (with
specificity as to the reason therefor) that the Participant believes that any
provision of this Plan (or of any award of compensation, including equity
compensation or benefits) would cause the Participant to incur any additional
tax or interest under Code Section 409A and the Company concurs with such belief
or the Company (without any obligation whatsoever to do so) independently makes
such determination, the Company shall, after consulting with the Participant,
reform such provision to attempt to comply with Code Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Code Section 409A. To the extent that any provision hereof is modified


 
7
 




--------------------------------------------------------------------------------




in order to comply with Code Section 409A, such modification shall be made in
good faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Participant and the Company of the
applicable provision without violating the provisions of Code Section 409A. In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Participant by Code Section 409A or
damages for failing to comply with Code Section 409A. With respect to any
payment or benefit considered to be nonqualified deferred compensation under
Code Section 409A, a termination of employment shall not be deemed to have
occurred for purposes of any provision of this Plan providing for the payment of
any amounts or benefits upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Plan, references to
a “termination,” “termination of employment” or like terms shall mean
“separation from service.” Notwithstanding anything to the contrary in this
Plan, if the Participant is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Code Section 409A payable on account of
a “separation from service,” such payment or benefit shall not be made or
provided until the date which is the earlier of (i) the expiration of the six
month period measured from the date of such “separation from service” of the
Participant, and (ii) the date of the Participant’s death, to the extent
required under Code Section 409A. Upon the expiration of the foregoing delay
period, all payments and benefits delayed pursuant to this Section 7.8 (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Participant, without
interest, in a lump sum, and any remaining payments and benefits due under this
Plan shall be paid or provided in accordance with the normal payment dates
specified for them herein. To the extent that reimbursements or other in-kind
benefits under this Plan constitute “nonqualified deferred compensation” for
purposes of Code Section 409A, (x) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the
Participant, (y) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (z) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
For purposes of Code Section 409A, the Participant’s right to receive any
installment payments pursuant to this Plan shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Plan specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company. Notwithstanding any other provision of this Plan to
the contrary, in no event shall any payment under this Plan that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A. Where payments under this Plan are to be made within a specified period
after the Release becomes effective and irrevocable, and such period for the
Participant’s consideration, execution and revocation of the Release spans two
taxable years, payment shall be made in later taxable year.
7.9    Parachute Payment Limitations.


 
8
 




--------------------------------------------------------------------------------




(a)    Notwithstanding any contrary provision in this Plan, if an Eligible
Individual is a “disqualified individual” (as defined in Section 280G of the
Code), and the Severance Benefits that would otherwise be paid to such Eligible
Individual under this Plan together with any other payments or benefits that
such Eligible Individual has a right to receive from the Company (and affiliated
entities required to be aggregated in accordance with Q/A-10 and Q/A-46 of
Treas. Reg. §1.280G-1) (collectively, the “Payments”) would constitute a
“parachute payment” (as defined in Section 280G of the Code), the Payments shall
be either (a) reduced (but not below zero) so that the aggregate present value
of such Payments and benefits received by the Eligible Individual from the
Company and its Affiliates shall be $1.00 less than three times such Eligible
Individual’s “base amount” (as defined in Section 280G of the Code) (the “Safe
Harbor Amount”) and so that no portion of such Payments received by such
Eligible Individual shall be subject to the excise tax imposed by Section 4999;
or (b) paid in full, whichever produces the better net after-tax result for such
Eligible Individual (taking into account any applicable excise tax under Section
4999 and any applicable federal, state and local income and employment taxes).
The determination as to whether any such reduction in the amount of the Payments
is necessary shall be made by the Company in good faith and such determination
shall be conclusive and binding on such Eligible Individual. If reduced Payments
are made to the Eligible Individual pursuant to this Section 7.9 and through
error or otherwise those Payments exceed the Safe Harbor Amount, the Eligible
Individual shall immediately repay such excess to the Company or its applicable
Affiliate upon notification that an overpayment has been made.
(b)    The reduction of Payments, if applicable, shall be made by reducing,
first, Severance Benefits to be paid in cash hereunder in the order in which
such payments would be paid or provided (beginning with such payment or benefit
that would be made last in time and continuing, to the extent necessary, through
to such payment or benefit that would be made first in time) and second, by
reducing any other cash payments that would be payable to the Eligible
Individual outside of this Plan which are valued in full for purposes of Code
Section 280G in a similar order (last to first), any third, by reducing any
equity acceleration hereunder of awards which are valued in full for purposes of
Section 280G of the Code in a similar order (last to first), and finally, by
reducing any other payments or benefit provided hereunder in a similar order
(last to first).
7.10    Non-Exclusivity. The adoption of the Plan by the Company shall not be
construed as creating any limitations on the power of the Company to adopt such
other supplemental severance arrangements as it deems desirable, and such
arrangements may be either generally applicable or limited in application.
Nothing in this Plan shall prevent or limit the Participant’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company of any of its Affiliates and for which the Participant
may qualify, nor shall anything herein limit or reduce such rights as the
Participant may have under any agreements with the Company or any of its
Affiliates; provided, that no payments or benefits under the Plan shall result
in a duplication of payments or benefits provided under any severance plan or
arrangement to which the Participant is eligible to participate or a party to.
Amounts which are vested benefits or which the Participant is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its Affiliates at or subsequent to the date
of termination shall be payable in accordance with such plan, policy, practice
or program or contract or agreement, except as explicitly modified by this Plan.


 
9
 




--------------------------------------------------------------------------------




7.11    Headings and Captions; Number. The headings and captions herein are
provided for reference and convenience only. They shall not be considered part
of the Plan and shall not be employed in the construction of the Plan. Whenever
used in the Plan, the singular shall be deemed to include the plural, unless the
context clearly indicates otherwise.
7.12    Communications. All announcements, notices and other communications
regarding the Plan will be made by the Company in writing (whether in electronic
form or otherwise). Except for written amendments to the Plan or official
written communications issued by the Company in connection with the Plan,
Participants in the Plan may not rely on any representation or statement made by
the Employer or any of its officers, directors, employees or agents, whether
written or oral, regarding such Participants’ participation in the Plan and any
rights hereunder.
7.13    Notices. For purposes of this Plan, notices and all other communications
provided for in this Plan or contemplated hereby shall be in writing and shall
be deemed to have been duly given when personally delivered, delivered by a
nationally recognized overnight delivery service or when mailed via United
States certified or registered mail, return receipt requested, postage prepaid,
and addressed, in the case of the Company, to the Company at:
Valaris plc
Attn: General Counsel
5847 San Felipe, Suite 3300
Houston, TX 77057


and in the case of the Participant, to the Participant at the most recent
address of the Participant that is set forth in the Company’s records.


7.14    Local Legal Requirements. The Company’s Chief Executive Officer and Vice
President, Human Resources may create sub-plans that revise the terms of this
Plan, including the Release attached hereto as Exhibit B, as each such
individual deems advisable or appropriate to conform to or comply with any
applicable foreign or local legal requirements or customs. Such sub-plans shall
be applied consistently to all similarly-situated Participants located in the
effected jurisdiction and shall not have the effect of increasing the amount of
any Severance Benefits payable or to be provided hereunder.
    


 
10
 




--------------------------------------------------------------------------------






Appendix A-1


Severance Benefits for Executive Vice Presidents


1.    Cash Severance.
(a)    If a Participant incurs a qualifying termination on or prior to April 4,
2020, an amount of cash, payable by the Employer in a lump sum promptly and in
all events within 30 days following the date on which the Release as required by
Section 2.2 becomes effective and irrevocable, equal to 2.00 multiplied by the
sum of (i) the Participant’s Base Pay plus (ii) the Participant’s annualized
Target Bonus.
(b)    If a Participant incurs a qualifying termination on or following April 5,
2020, an amount of cash, payable by the Employer in a lump sum promptly and in
all events within 30 days following the date on which the Release as required by
Section 2.2 becomes effective and irrevocable, equal to 1.50 multiplied by the
Participant’s Base Pay.
2.    Bonus for Performance Period of Termination.
A cash amount, equal to the Participant’s Target Bonus for the performance
period in which the termination occurs, payable by the Employer in a lump sum
promptly and in all events within 30 days following the date on which the
Release required by Section 2.2 becomes effective and irrevocable; provided,
however, that the foregoing shall not prevent the Participant from receiving any
bonus relating to any performance period completed prior to termination.
3.    LTIP Awards.
(a)    Time-Based Awards. Any outstanding time-based equity awards (including
cash settleable awards) granted prior to the Effective Date held by the
Participant as of the date of termination shall be treated as set forth in the
applicable plan and award agreement. Any outstanding unvested time-based equity
awards (including cash settleable awards) granted on or following the Effective
Date held by the Participant as of the date of termination shall 100% accelerate
and become exercisable or settle (as applicable) within 30 days following the
date on which the Release as required by Section 2.2 becomes effective and
irrevocable.
(b)    Performance-Based Awards. Any outstanding unvested performance-based
equity awards (including cash settleable awards) granted prior to the Effective
Date held by the Participant as of the date of termination shall be treated as
set forth in the applicable plan and award agreement. A pro-rated portion of any
outstanding unvested performance-based equity awards (including cash settleable
awards) granted on or following the Effective Date held by the Participant as of
the date of termination shall vest based on actual performance over the
applicable performance period, with such pro-rated portion determined based on
the number of full months of the Participant’s continuous service during the
performance period out of the number of full months in the performance period.
Vesting


 
1
 




--------------------------------------------------------------------------------




and settlement of such pro-rated awards shall not be accelerated and such awards
shall remain subject to achievement of applicable performance criteria.
4.    Other Benefits
(a)    Subject to the Participant’s timely election of continuation coverage
under COBRA or other applicable law, the Employer shall maintain continued group
health plan coverage following the Participant’s termination date under any of
the Employer’s medical, dental and vision plans that covered the Participant
immediately before the Participant’s termination date, for the Participant and
his or her eligible Dependents, for a period of twelve (12) months following the
Participant’s termination date. During this period, the Participant shall be
responsible for paying any contributions toward the cost of such coverages at
active employee rates and the Employer shall (either directly or through
reimbursement) subsidize the difference between such rates and any applicable
premiums, whether under COBRA or otherwise. Following such 12-month period, the
Participant shall be responsible for the full cost associated with any continued
coverage, whether under COBRA, any insurance policy conversion rights or
otherwise. The Employer’s obligation to provide subsidized continuation coverage
under this Plan shall immediately terminate if the Participant becomes eligible
for group medical coverage provided by another employer. The Participant shall
give prompt notice to the Employer if he or she becomes eligible for group
medical coverage offered by another employer during the 12-month period
referenced in this section. In jurisdictions outside the United States, a health
coverage benefit that is comparable to what is described in this Section 4(a)
shall offered.
(b)     The Participant shall receive Company-provided outplacement services for
up to twelve (12) months following the Participant’s termination of employment.
(c)    The Employer, at determined in its sole discretion in accordance with
local customs, shall reimburse the Participant, up to a maximum aggregate amount
of $1,500 or £1000, for any legal fees actually incurred by or on behalf of
Participant in connection with the execution of the Release.








 
2
 




--------------------------------------------------------------------------------






Appendix A-2


Severance Benefits for Senior Vice Presidents


1.    Cash Severance.
(a)    If a Participant incurs a qualifying termination on or prior to April 4,
2020, an amount of cash, payable by the Employer in a lump sum promptly and in
all events within 30 days following the date on which the Release as required by
Section 2.2 becomes effective and irrevocable, equal to the sum of (i) the
Participant’s Base Pay plus (ii) the Participant’s annualized Target Bonus.
(b)    If a Participant incurs a qualifying termination on or following April 5,
2020, an amount of cash, payable by the Employer in a lump sum promptly and in
all events within 30 days following the date on which the Release as required by
Section 2.2 becomes effective and irrevocable, equal to the Participant’s Base
Pay.
2.    Bonus for Performance Period of Termination.
A cash amount, equal to the Participant’s Target Bonus for the performance
period in which the termination occurs, payable by the Employer in a lump sum
promptly and in all events within 30 days following the date on which the
Release required by Section 2.2 becomes effective and irrevocable; provided,
however, that the foregoing shall not prevent the Participant from receiving any
bonus relating to any performance period completed prior to termination.
3.    LTIP Awards.
(a)    Time-Based Awards. Any outstanding time-based equity awards (including
cash settleable awards) granted prior to the Effective Date held by the
Participant as of the date of termination shall be treated as set forth in the
applicable plan and award agreement. Any outstanding unvested time-based equity
awards (including cash settleable awards) granted on or following the Effective
Date held by the Participant as of the date of termination shall 100% accelerate
and become exercisable or settle (as applicable) within 30 days following the
date on which the Release as required by Section 2.2 becomes effective and
irrevocable.
(b)    Performance-Based Awards. Any outstanding unvested performance-based
equity awards (including cash settleable awards) granted prior to the Effective
Date held by the Participant as of the date of termination shall be treated as
set forth in the applicable plan and award agreement. A pro-rated portion of any
outstanding unvested performance-based equity awards (including cash settleable
awards) granted on or following the Effective Date held by the Participant as of
the date of termination shall vest based on actual performance over the
applicable performance period, with such pro-rated portion determined based on
the number of full months of the Participant’s continuous service during the
performance period out of the number of full months in the performance period.
Vesting


 
1
 




--------------------------------------------------------------------------------




and settlement of such pro-rated awards shall not be accelerated and such awards
shall remain subject to achievement of applicable performance criteria.
4.    Other Benefits
(a)    Subject to the Participant’s timely election of continuation coverage
under COBRA or other applicable law, the Employer shall maintain continued group
health plan coverage following the Participant’s termination date under any of
the Employer’s medical, dental and vision plans that covered the Participant
immediately before the Participant’s termination date, for the Participant and
his or her eligible Dependents, for a period of twelve (12) months following the
Participant’s termination date. During this period, the Participant shall be
responsible for paying any contributions toward the cost of such coverages at
active employee rates and the Employer shall (either directly or through
reimbursement) subsidize the difference between such rates and any applicable
premiums, whether under COBRA or otherwise. Following such 12-month period, the
Participant shall be responsible for the full cost associated with any continued
coverage, whether under COBRA, any insurance policy conversion rights or
otherwise. The Employer’s obligation to provide subsidized continuation coverage
under this Plan shall immediately terminate if the Participant becomes eligible
for group medical coverage provided by another employer. The Participant shall
give prompt notice to the Employer if he or she becomes eligible for group
medical coverage offered by another employer during the 12-month period
referenced in this section. In jurisdictions outside the United States, a health
coverage benefit that is comparable to what is described in this Section 4(a)
shall offered.
(b)     The Participant shall receive Company-provided outplacement services for
up to twelve (12) months following the Participant’s termination of employment.
(c)    The Employer, at determined in its sole discretion in accordance with
local customs, shall reimburse the Participant, up to a maximum aggregate amount
of $1,500 or £1000, for any legal fees actually incurred by or on behalf of
Participant in connection with the execution of the Release.
    

Appendix B


Form of Separation and Release Agreement


This Release Agreement (this “Release Agreement”) is entered into as of the date
set forth below by and between [_____________], an individual (“Employee”), and
[_____________] (the “Company”). Capitalized terms used herein that are not
otherwise defined shall have the meaning ascribed to such terms in the Valaris
Executive Severance Plan (the “Severance Plan”).
 
WHEREAS, Employee has been employed by the Company as its [_____________];
 
WHEREAS, Employee’s employment with the Company will terminate effective as of
[_____________] (the “Termination Date”);


WHEREAS, Employee is eligible to receive severance payments and benefits (the
“Severance Benefits”) in accordance with and subject to the terms of the
Severance Plan; and


WHEREAS, Employee’s receipt of the Severance Benefits is subject to Employee’s
execution and non-revocation of a release of claims, and the Company and
Employee desire to enter into this Release Agreement upon the terms set forth
herein.
 
NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company to pay the Severance Benefits (conditioned upon this Release
Agreement), Employee and the Company agree as follows:


1. Release. Employee, on behalf of herself, his or her descendants, dependents,
heirs, executors, administrators, assigns, and successors, and each of them,
hereby acknowledges full and complete satisfaction of the Company’s obligations
to him or her and covenants not to sue and fully releases and discharges the
Company and each of its direct and indirect parents, subsidiaries and
affiliates, past and present, as well as its and their trustees, directors,
officers, members, managers, partners, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as the
“Releasees,” with respect to and from any and all claims, wages, demands,
rights, liens, agreements or contracts (written or oral), covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise (each, a “Claim”), which he or she now owns or holds or he
or she has at any time heretofore owned or held or may in the future hold as
against any of said Releasees arising out of or in any way connected with
Employee’s service as an officer, director, employee, member or manager of any
Releasee or Employee’s separation from his or her position as an officer,
director, employee, manager and/or member, as applicable, of any Releasee,
whether known or unknown, suspected or unsuspected, resulting from any act or
omission by or on the part of said Releasees, or any of them, committed or
omitted prior to the date of this Release Agreement including, without limiting
the generality of the foregoing, any Claim under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act of 1967 (“ADEA”), the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, or
any other federal, state or local law, regulation, or ordinance, or any Claim
for severance pay, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability; provided however, that the foregoing release shall not apply to
any obligation of the Company to Employee pursuant to or with respect to any of
the following: (1) any right to indemnification that Employee may have pursuant
to the Company’s Bylaws or the Company’s corporate charter or under any written
indemnification agreement with the Company (or any corresponding provision of
any subsidiary or affiliate of the Company) with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that Employee may in the future incur with respect to his or her
service as an employee, officer or director of the Company or any of its
subsidiaries or affiliates; (2) any rights that Employee may have to insurance
coverage for such losses, damages or expenses under any Company (or subsidiary
or affiliate) directors and officers liability insurance policy; (3) any rights
to continued group health plan coverage that Employee may have under COBRA; or
(4) any rights to payment of benefits that Employee may have under a retirement
plan sponsored or maintained by the Company that is intended to qualify under
Section 401(a) of the Internal Revenue Code of 1986, as amended. In addition,
this release does not cover any Claim that cannot be so released as a matter of
applicable law. Employee acknowledges and agrees that he or she has received any
and all leave and other benefits that he or she has been and is entitled to
pursuant to the Family and Medical Leave Act of 1993.
 
2. Acknowledgment of Payment of Wages and Offset. Employee acknowledges that he
or she has received all amounts owed for his or her regular and usual salary
(including, but not limited to, any bonus or other wages), and usual benefits
through the date of this Release Agreement. The Severance Benefits shall,
however, be subject to setoff, counterclaim, recoupment, defense or other right
which the Company may have against Employee and shall, to the extent permitted
by applicable law, be reduced by the amount of any (i) severance pay or
acceleration of benefits under any other agreement with, or plan, program, or
policy of, the Company (if any) and (ii) other payments that the Company may
otherwise be compelled to pay to Employee under applicable law (other than
amounts owed for his or her regular and usual salary including, but not limited
to, any bonus or other wages, and usual benefits through the Termination Date).
 
3. ADEA Waiver. Employee expressly acknowledges and agrees that by entering into
this Release Agreement, Employee is waiving any and all rights or Claims that he
or she may have arising under ADEA and the Older Worker Benefits Protection Act
(“OWBPA”), which have arisen on or before the date of execution of this Release
Agreement. Employee further expressly acknowledges and agrees that:
 
(A) Employee is hereby advised in writing by this Release Agreement to consult
with an attorney before signing this Release Agreement;
 
(B) Employee has voluntarily chosen to enter into this Release Agreement and has
not been forced or pressured in any way to sign it;
 
(C) Employee was given a copy of this Release Agreement on [_____________] and
informed that he or she had [forty-five (45) / twenty-one (21)] days within
which to consider this Release Agreement and that if he or she wished to execute
this Release Agreement prior to expiration of such [45 / 21]-day period, he or
she should execute the Endorsement attached hereto;
 
(D) Employee was informed that he or she had seven (7) days following the date
of execution of this Release Agreement in which to revoke this Release
Agreement, and this Release Agreement will become null and void if Employee
elects revocation during that time.  Any revocation must be in writing and must
be received by the Company during the seven-day revocation period.  In the event
that Employee exercises his or her right of revocation, neither the Company nor
Employee will have any obligations under this Release Agreement;
  
(E) Nothing in this Release Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA or the OWBPA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal law.
 
4. No Transferred Claims. Employee warrants and represents that the Employee has
not heretofore assigned or transferred to any person not a party to this Release
Agreement any released matter or any part or portion thereof and he or she shall
defend, indemnify and hold the Company and each of its affiliates harmless from
and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.
 
5. Severability. It is the desire and intent of the parties hereto that the
provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible. 
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
6. Counterparts. This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
7. Governing Law. THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF TEXAS OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF TEXAS TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL
LAW OF THE STATE OF TEXAS, WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF
THIS RELEASE AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR
CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD
ORDINARILY APPLY.
 
8. Amendment and Waiver. The provisions of this Release Agreement may be amended
and waived only with the prior written consent of the Company and Employee, and
no course of conduct or failure or delay in enforcing the provisions of this
Release Agreement shall be construed as a waiver of such provisions or affect
the validity, binding effect or enforceability of this Release Agreement or any
provision hereof.
 
9. Descriptive Headings. The descriptive headings of this Release Agreement are
inserted for convenience only and do not constitute a part of this Release
Agreement.
 
10. Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.  The language used in this Release Agreement
shall be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.
 
11. Arbitration. Any disputes relating to this Release Agreement, including the
arbitrability thereof, shall by mutual agreement be finally settled by binding
arbitration in accordance with the Judicial Arbitration & Mediation Service,
Inc. (“JAMS”) Comprehensive Arbitration Rules and Procedures or any successor
provision thereto, as follows: Any party aggrieved will deliver a notice to the
other party setting forth the specific points in dispute. Any points remaining
in dispute thirty (30) days after the giving of such notice may be submitted to
JAMS arbitration conducted before a single neutral arbitrator in Houston, Texas.
The arbitrator shall be appointed by agreement of the parties hereto or, if no
agreement can be reached, by JAMS. The arbitrator may enter a default decision
against any party who fails to participate in the arbitration proceedings.
Notwithstanding the foregoing, a party who seeks equitable relief shall not be
obligated to utilize the arbitration proceedings required hereunder and instead
may seek such relief in any state or federal court sitting in Houston, Texas.
The decision of the arbitrator on the points in dispute will be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof. The arbitrator shall only be authorized to
interpret the provisions of this Release Agreement, and shall not amend, change
or add to any such provisions. The parties agree that this provision has been
adopted by the parties to rapidly and inexpensively resolve any disputes between
them and that this provision will be grounds for dismissal of any court action
commenced by either party with respect to this Release Agreement, other than
post-arbitration actions seeking to enforce an arbitration award or proceedings
seeking equitable relief as permitted by this Release Agreement. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Release Agreement to proceed, the parties hereto hereby waive
any and all right to a trial by jury in or with respect to such litigation. Each
party will bear its own expenses and the fees of its own attorneys. The parties
and the arbitrator will keep confidential, and will not disclose to any person,
except the parties' advisors and legal representatives, or as may be required by
law or to enforce in court an arbitrator's award, the existence of any dispute
hereunder. Employee acknowledges that arbitration pursuant to this Release
Agreement includes all controversies or claims of any kind (e.g., whether in
contract or in tort, statutory or common law, legal or equitable) now existing
or hereafter arising under any federal, state, local or foreign law, including,
but not limited to, the ADEA, the OWBPA, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1866, the Employee Retirement Income Security Act,
the Family and Medical Leave Act of 1993, the Americans With Disabilities Act
and all similar federal, state and local laws, and Employee hereby waives all
rights thereunder to have a judicial tribunal and/or a jury determine such
claims.
 
12. Restrictive Covenants.


(A) Each party acknowledges and agrees that Employee shall continue to be
obligated to comply with the terms of any restrictive covenant, intellectual
property, or confidentiality agreement that Employee executed in connection with
Employee’s employment with the Company or its affiliates.


(B) Confidentiality. During the course of Employee’s employment with the
Company, the Company has (1) disclosed or entrusted to Employee, and provided
Employee with access to, Confidential Information (as defined below), (2) placed
Employee in a position to develop business goodwill belonging to Valaris, plc
(“Valaris”) and its affiliates, and (3) disclosed or entrusted to Employee
business opportunities to be developed for Valaris and its affiliates. Valaris
and its affiliates have also taken such actions on the date of this Release
Agreement. Employee acknowledges that Confidential Information has been
developed or acquired by Valaris and its affiliates through the expenditure of
substantial time, effort and money and provides Valaris and its affiliates with
an advantage over competitors who do not know or use the Confidential
Information. Employee further acknowledges and agrees that the nature of the
Confidential Information obtained during his or her employment would make it
difficult, if not impossible, for Employee to perform in a similar capacity for
a business competitive with Valaris and its affiliates without disclosing or
utilizing Confidential Information. Employee shall hold in confidence and not
directly or indirectly disclose, use, copy or make lists of any Confidential
Information, except to the extent necessary to carry out his or her duties on
behalf of Valaris and its affiliates. Employee agrees to give to Valaris and its
affiliates notice of any and all attempts to compel disclosure of any
Confidential Information within one (1) business day of being informed that such
disclosure is being, or will be, compelled. Such written notice shall include a
description of the Confidential Information to be disclosed, the court,
government agency, or other forum through which the disclosure is sought, and
the date by which the Confidential Information is to be disclosed, and shall
contain a copy of the subpoena, order or other process used to compel
disclosure. For the avoidance of doubt, the provisions of this subsection shall
not apply to (a) any disclosure or use authorized by Valaris or its affiliates
or required by applicable law and (b) any information that is or becomes
generally available to the public (other than as a result of Employee’s
unauthorized disclosure). This confidentiality covenant shall be in addition to,
and not limit or restrict in any way, any other confidentiality agreement or
other post-employment covenant between Employee and Valaris and its affiliates.


As used herein, “Confidential Information” means information (whether or not
recorded in documentary form, or stored on any magnetic or optical disk or
memory) relating to the business, products, affairs and finances of Valaris or
any of its affiliates for the time being confidential to Valaris or its
affiliates, and trade secrets including, without limitation, technical data and
know-how relating to the business of Valaris or any of its affiliates or any of
their respective business contacts, including in particular (by way of
illustration only and without limitation): (i) information relating to the
business of exploring, acquiring, developing, exploiting and disposing of oil
and natural gas resources (regardless of when conceived, made, developed or
acquired); (ii) information relating to the business or prospective business,
current or projected plans or internal affairs of Valaris or any of its
affiliates; (iii) information relating to the current or prospective marketing
or sales of any products or services of Valaris or any of its affiliates,
including non-public lists of customers' and suppliers' names, addresses and
contacts; sales targets and statistics; market share and pricing information;
marketing surveys; research and reports; non-public advertising and promotional
material; strategies; and financial and sales data; (iv) information relating to
any actual or prospective business strategies of Valaris or any of its
affiliates; (v) information relating to any actual acquisitions, investments or
corporate opportunities or prospective acquisition, investment targets or
corporate opportunities; (vi) know-how, trade secrets, unpublished information
relating to Valaris or any of its affiliates’ intellectual property and to the
creation, production or supply of any products or services of Valaris or any of
its affiliates; (vii) information to which Valaris or any of its affiliates owes
an obligation of confidence to a third party (including, without limitation,
customers, clients, suppliers, partners, joint venturers and professional
advisors of Valaris or any of its affiliates); and (viii) other commercial,
financial or technical information relating to the business or prospective
business of Valaris or any of its affiliates, or to any past, current or
prospective client, customer, supplier, licensee, officer or employee, agent of
Valaris or any of its affiliates, or any member or person interested in the
share capital or assets of Valaris or any of its affiliates, and any other
person to whom Valaris or any of its affiliates may provide or from whom they
may receive information (whether marked confidential or not).


(C)    Non-Compete. In exchange for the Severance Benefits and the Company’s
provision to Employee of Confidential Information and to protect the Company and
its affiliates’ legitimate business interests, Employee hereby agrees that for a
period of [twelve (12) / six (6)] months after the Termination Date (the
“Restricted Period”), Employee will not, without the prior written consent of
the Chief Executive Officer of Valaris plc, directly or indirectly, provide
services to, or own any interest in, manage, operate, control, or participate in
the ownership, management, operation or control of, any Direct Competitor
(including as an employee or consultant, other than as an employee of, or
consultant to, the Company or its affiliates); provided, however, that
notwithstanding the foregoing, Employee may own, directly or indirectly, solely
as a passive investment, securities of any entity traded on a national
securities exchange if Employee is not a controlling person of, or a member of a
group which controls, such entity and does not, directly or indirectly, own two
percent (2%) or more of any class of securities of such entity.


(D)    Non-Solicitation. Employee hereby agrees that during the Restricted
Period Employee will not, directly or indirectly, induce or attempt to induce,
or cause or solicit any officer, manager, contractor or employee of the Company
or its Affiliates to cease their relationship with the Company or its Affiliates
or hire or engage any such officer, manager, contractor or employee of the
Company or its Affiliates, or in any way materially interfere with the
relationship between the Company and its Affiliates, on the one hand, and any
such officer, manager, contractor or employee, on the other hand.
Notwithstanding the foregoing, nothing in this Release Agreement shall prohibit
Employee from making a general, public solicitation for employment, or using an
employee recruiting or search firm to conduct a search, that does not
specifically target employees or consultants of the Company or its Affiliates so
long as no persons who were at any time during the twelve (12) month period
prior to the commencement of such solicitation, employees or consultants of the
Company or its Affiliates are hired or otherwise engaged as a result of such
general solicitations or search firm efforts. Employee hereby agrees that during
the Restricted Period, he will not, directly or indirectly, induce, or attempt
to induce, cause or solicit any customer, client or supplier of the Company or
its Affiliates to reduce or cease doing business with the Company or its
Affiliates, or in any way knowingly interfere with the relationship between any
customer, client or supplier of the Company or its Affiliates, on the one hand,
and the Company and its Affiliates, on the other hand.


(E)    Intellectual Property Assignment. Employee hereby assigns to the Company
all rights, including, without limitation, copyrights, patents, trade secret
rights, and other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, works of authorship, Confidential
Information or trade secrets (i) developed or created by Employee, solely or
jointly with others, during the course of performing work for or on behalf of
the Company or any of its Affiliates at any time during Employee’s period of
employment with the Company, (ii) that Employee conceived, developed, discovered
or made in whole or in part during Employee’s employment by the Company that
relate to the business of the Company or its Affiliates or the actual or
demonstrably anticipated research or development of the Company or its
Affiliates, or (iii) that Employee conceives, develops, discovers or makes in
whole or in part during or after Employee’s employment by the Company that are
made through the use of any trade secrets of the Company or the use of the
equipment, facilities, supplies, or time of the Company or its Affiliates
(collectively, “Work Product”). Without limiting the foregoing, to the extent
possible, all software, compilations and other original works of authorship
included in the Work Product will be considered a “work made for hire” as that
term is defined in Title 17 of the United States Code. If, notwithstanding the
foregoing, Employee for any reason retains any right, title or interest in or
relating to any Work Product, Employee agrees promptly to assign, in writing and
without any requirement of further consideration, all such right, title, and
interest to the Company. Upon request of the Company at any time, Employee will
take such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to evidence, perfect, record or otherwise give
full and proper effect to any assignments of rights under or pursuant to this
Release Agreement.


(F)    Company Documents and Property. All writings, records, and other
documents and things comprising, containing, describing, discussing, explaining,
or evidencing any Confidential Information, and all equipment, computers, mobile
phones, components, manuals, parts, keys, tools, and the like in Employee’s
custody, possession or control that have been obtained by, prepared by, or
provided to, Employee by the Company or any Affiliate in the course or scope of
Employee’s employment with the Company (or any Affiliate) shall be the exclusive
property of the Company (or such Affiliate, as applicable), shall not be copied
and/or removed from the premises of the Company or any Affiliate, except in
pursuit of the business of the Company or an Affiliate, and shall be delivered
to the Company or an Affiliate, as applicable, without Employee retaining any
copies or electronic versions, within one (1) day following the Termination Date
or at any other time requested by the Company.


(G)    No Disparaging Comments. Employee and the Company shall refrain from any
criticisms or disparaging comments about each other or in any way relating to
Employee’s employment or separation from employment with the Company; provided,
however, that nothing in this Release Agreement shall apply to or restrict in
any way the communication of information to any governmental law enforcement
agency by either Party that is required by compulsion of law. A violation or
threatened violation of this prohibition may be enjoined by a court of competent
jurisdiction. The rights under this provision are in addition to any and all
rights and remedies otherwise afforded by law to the Parties. Employee
acknowledges that in executing this Release Agreement, he or she has knowingly,
voluntarily, and intelligently waived any free speech, free association, free
press or First Amendment to the United States Constitution (including, without
limitation, any counterpart or similar provision or right under any other state
constitution which may be deemed to apply) and rights to disclose, communicate,
or publish disparaging information or comments concerning or related to the
Company; provided, however, nothing in this Release Agreement shall be deemed to
prevent Employee from testifying fully and truthfully in response to a subpoena
from any court or from responding to an investigative inquiry from any
governmental agency. For all purposes of the obligations of Employee under this
Section 12(G), the term “Company” refers to the Company and its Affiliates, and
its and their directors, officers, employees, shareholders, investors, partners
and agents.


(H)    Cooperation. Employee agrees to make himself or herself available as
reasonably practical with respect to, and to use reasonable efforts to cooperate
in conjunction with, the transition of duties and any litigation or
investigation arising from events that occurred during Employee’s employment
with or engagement by the Company (whether such litigation or investigation is
then pending or subsequently initiated) involving the Company or any affiliate
thereof, including providing testimony and preparing to provide testimony if so
requested by the Company.


(I)    Employee also agrees to keep confidential the terms of this Release
Agreement. This provision does not prohibit Employee from providing this
information on a confidential and privileged basis to his or her attorneys or
accountants for purposes of obtaining legal or tax advice or as otherwise
required by law. Moreover, the parties have the right to disclose in confidence
trade secrets to government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law. The parties also
have the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure all in accordance with 18 U.S.C. § 1833(b). Nothing in this
Release Agreement shall restrict such disclosures.


13. Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.
 
14. Legal Counsel. Each party recognizes that this is a legally binding contract
and acknowledges and agrees that they have had the opportunity to consult with
legal counsel of their choice.  Employee acknowledges and agrees that he or she
has read and understands this Release Agreement completely, is entering into it
freely and voluntarily, and has been advised to seek counsel prior to entering
into this Release Agreement and he or she has had ample opportunity to do so.
15. Entire Agreement. The Severance Plan and this Release Agreement set forth
the entire agreement of the parties and fully supersede and replace any and all
prior agreements, promises, representations, or understandings, written or oral,
between the Employer and Employee that relate to the subject matter of the
Severance Plan and this Release Agreement. This Release Agreement may be amended
or modified only by a written instrument identified as an amendment hereto that
is executed by both parties.


This Release Agreement may not be executed prior to the Termination Date. The
undersigned has read and understands the consequences of this Release Agreement
and voluntarily signs it. The undersigned declares under penalty of perjury
under the laws of the State of Texas that the foregoing is true and correct.
 
     EXECUTED this ___ day of ___________________, 20______, at
________________.
 
 
“Employee”
 
 
 
 
 
[_______________]
 
 

 
ENDORSEMENT
 
I, [_______________], hereby acknowledge that I was given [45 / 21] days to
consider the foregoing Release Agreement and voluntarily chose to sign the
Release Agreement prior to the expiration of the [45 / 21]-day period.
 
I declare under penalty of perjury under the laws of the United States and the
State of Texas that the foregoing is true and correct.
 
EXECUTED this ___ day of ___________________, 20______, at [_______________].
 
 
 
 
 
 
[_______________]





 
2
 


